Citation Nr: 1427857	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to September 23, 2011, and 70 percent therefrom, for affective disorder.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to 
September 23, 2011.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  From November 17, 2009, the Veteran's affective disorder was manifested by occupational and social impairment with deficiencies in most of the areas of work, family relations, thinking, and mood.  Total occupational and social impairment, however is not shown.  

2.  From November 17, 2009, the Veteran's affective disorder rendered him unable to obtain and maintain gainful employment consistent with his education, training, and work experience.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, but no higher, for affective disorder, are met from November 17, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2013).  

2.  From November 17, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO in June 2010 and July 2011, in toto, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating and for a TDIU, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his attorney.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  


Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's affective disorder is rated pursuant to DC 9413 regarding anxiety disorders.  That DC reads as follows:  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent


Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. - 0 percent.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Entitlement to an evaluation in excess of 30 percent prior to September 23, 2011, and 70 percent therefrom, for affective disorder.  

After careful consideration of the evidence, the Board resolves reasonable doubt in favor of the Veteran to find that a 70 percent disability rating, but not higher, is warranted from November 17, 2009.  See 38 C.F.R. § 4.3 (2013).  

Historically, it is noted that service connection was granted for affective disorder, and a 30 percent rating, was assigned in a November 2002 rating decision.  The 30 percent rating was effective from November 21, 2002, the date that the claim was received.  

VA records in subsequent years through 2008 essentially reflect treatment for other conditions, although his anxiety was often noted.  In a VA treatment record dated in January 2009, it was noted that the Veteran's overall behavior was appropriate to the situation, and he expressed himself well.  There was no indication of thought disturbance.  His thinking was linear and coherent.  He denied delusions and hallucinations.  He acknowledged that he felt very angry when he thought about his experiences at the post office where he worked, prior to receiving retirement disability.  He was fully oriented to time and place.  He noted occasional anxiety attacks.  He was depressed and irritable most of the time.  His GAF score was 58.  

The Veteran filed a claim for an increased rating for his psychiatric disorder in February 2009.  VA treatment records throughout 2009 essentially were follow-up visits for various health problems, to include anxiety.  He reported increased anxiety in October 2009.  

It is noted that the Veteran was examined by VA on November 17, 2009.  For the period beginning on that date, the Veteran's affective disorder appears to have increased in severity.  For example, it was noted on that date that the Veteran's medication had recently been increased due to increased anxiety.  He experienced intensive symptoms of anxiety and panic which was exacerbated by stress at home involving his relationships with his wife and daughter.  This at home stress had resulted in increased panic, anxiety, and depression.  He also reported social isolation.  Severe anxiety symptoms were noted by the examiner.  His GAF score was listed as 50.  

In December 2009, he was seen by VA for shortness of breath and because his heart was racing.  The Veteran blamed this on anxiety problems.  

It is noted that upon additional VA examination in September 2010, the report reflects improved symptoms, as evidenced by the fact that his GAF score was raised to 60.  It was noted, however, that the Veteran's mood was dysthymic, and his affect was congruent with his mood.  Toward the end of the session, the Veteran stated that he felt highly anxious and wanted to go home so he could take his medication.   In October 2010, VA records show that the Veteran continued to experience a high level of anxiety that contributed to continued depression and pain.  His avoidance of thoughts and feelings associated with past incidents was noted to be one factor maintaining his current anxiety and depression.  

While the VA clinical findings summarized above may differ as to the degree of severity (moderate or serious) of the Veteran's service-connected affective disorder, the Board notes that the cumulative record reflects deficiencies are present in the area of work, family relations, thinking, and mood, as of November 17, 2009.  Moreover, the Veteran has competently and credibly reported that his symptoms include panic and anxiety attacks, irritability, depression, social withdrawal, impaired sleep and decreased motivation.  He has described the severity of these symptoms as significant and also has reported a progressive worsening of such symptoms as of November 17, 2009.  

In granting a higher rating of 70 percent from November 17, 2009, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11-14 (2001).  

The Board has considered whether a rating higher than 70 percent is warranted for this period, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 100 percent evaluation.  The cumulative evidence does not suggest that he is incapable of either establishing or maintaining effective social and work relationships, or that he is totally impaired due to his affective disorder.  The evidence reflects that he still maintains a good relationship with his family, to include his grandchildren.  As noted upon examination in November 2009, while he no longer attends church, he does attend his grandson's football games.  Thus, total social impairment is not shown.  In addition, there are no objective findings (or subjective reports of) any gross impairment in thought processes or communication, inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or significant memory loss.  The Veteran has also consistently denied having any suicidal or homicidal ideations.  In addition, all of the VA examiners have opined that the Veteran's symptoms are not severe enough to cause total social or occupational functioning.  A 100 percent rating is not warranted based on these findings.  

Based on the totality of the evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted for the period from November 17, 2009, but no earlier.  At no point in time does the evidence show that the criteria for a higher rating than 70 percent are more nearly approximated.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  

Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims (CAVC) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that neither the first nor second Thun element is satisfied here.  Throughout the appeal, the Veteran's service-connected affective disorder has primarily manifested with symptoms of anxiety, depression, irritability, some social detachment, and panic attacks.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130, DCs 9201-9940 (providing ratings on the basis of occupational and social impairment due to mental disorders).  For all mental disorders set forth in these DCs, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan, supra.  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations.  

Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily, but not exclusively, manifested by occupational and social impairment due to such symptoms as irritability, depression, some social detachment, and panic attacks.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization.  Although the affective disorder is shown to cause definite interference with employment, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that the Veteran's disability picture is exceptional or unusual.  Total occupational impairment as a result of gross impairment of thought, suicidal ideation, homicidal ideation, and an inability to perform activities of daily living is not present in this case, such that there are no indications of an exceptional or unusual disability picture.  The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.  

The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Entitlement to a TDIU prior to September 23, 2011.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2013).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).  

As a result of the Board's determination herein, the Veteran has a total combined rating of 60 percent prior November 17, 2009, and a total combined rating of 80 percent therefrom.  (Prior to the above favorable determination, a 30 percent rating was in effect for the service-connected affective disorder.  A 30 percent rating was also in effect for a postoperative scar of the right ear.  A 10 percent rating was in effect for neuritis of the fifth cranial nerve, and a noncompensable rating was in effect for a left ear scar.)  Thus, the minimum schedular threshold requirement (one disability rated at 40 percent or higher and a combined rating of 70 percent or higher) to be considered for a TDIU is satisfied, but only from November 17, 2009.  38 C.F.R. 4.16(a) (2013).  

The question then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disability beginning November 17, 2009.  

Evidence in the claims file (VA FORM 21-8940) from 2005 reflects that the Veteran has not worked since 2001.  His education included two years of college.  He worked at the post office prior to retirement for 22 years.  Shortly after retirement, he said that he had problems at work which started from a traumatic job separation.  He was dismissed, then rehired, but harassed, and ultimately was stressed out all of the time.  (See the VA examination report dated in April 2005.)  

When considering the evidence of record, it is concluded that severe occupational impairment is demonstrated from November 17, 2009, and that he was unemployable as of that date.  As noted above, the Veteran did not meet the criteria for a TDIU prior to that date.  38 C.F.R. 4.16(a) (2013).  However, upon VA examination on November 17, 2009, severe impairment in all areas was indicated.  It is concluded that substantially gainful employment could not have been obtained from that date.  38 C.F.R. 4.16(a) (2013).  All reasonable doubt was resolved in the Veteran's favor in making this determination.  

The Board has no reason to doubt or question the veracity of the positive evidence of record.  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that his service-connected affective disorder warrants a grant of TDIU from November 17, 2009.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16 (2013).  

Extraschedular Evaluation Prior to November 17, 2009

The Board emphasizes that in accordance with 38 C.F.R. § 4.16(b) (2013), the assignment of TDIU on an extraschedular basis may be referred to and considered by the Director, Compensation and Pension Service, when the appropriate circumstances arise, to determine whether a veteran is unemployable by reason of service-connected disabilities but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2013).  

As noted earlier, as a result of the Board's determination that a 70 percent rating is warranted for a psychiatric disorder from November 17, 2009, the minimum schedular threshold requirement to be considered for a TDIU is satisfied, but only from November 17, 2009.  See 38 C.F.R. § 4.16(a) (2013).  The Board now turns to whether a TDIU rating is warranted on an extraschedular basis prior to November 17, 2009.  See 38 C.F.R. § 4.16(b) (2013).  

With regard to an extraschedular rating, if a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a) (2013), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU prior to November 17, 2009.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made.  38 C.F.R. § 4.16(b) (2013).  

Consequently, the only remaining question in this case is whether there is evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation, prior to November 17, 2009.  38 C.F.R. § 4.16(b) (2013).  

The Board realizes it cannot assign an extraschedular rating in the first instance under § 4.16(b) (2013).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted does the Board have jurisdiction to decide the claim on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  At present, the Board has to make the initial determination as to whether referral to the Director of Compensation and Pension Service is appropriate for an extraschedular evaluation under § 4.16(b) (2013).  

In this regard, it is noted that the Veteran was last employed in 2001.  When he filed a claim for a TDIU in 2005, he reported that he was unable to work due to his service-connected postoperative scar for removal of sebaceous cyst and keloids from the right ear.  The Board obtained an opinion regarding his employability and his ability to function in a normal occupational setting in relation to his right ear disability.  Following VA examination in April 2005, the examiner was unable to state that the Veteran was unemployable due to his service-connected right ear condition.  While he noted that the Veteran certainly had a pain syndrome associated with the right ear scar, whether or not this condition contributed to unemployability was "debatable."  

Also, when the Veteran was examined by VA in November 2009, the examiner concluded that while it was reasonable to expect that the Veteran could have reduced reliability and productivity in a work setting because of pain and depressive symptoms, it appeared that he could maintain productive employment with his skill set in a less hostile work environment than the environment that gave rise to his difficulties at the United States Postal Service.  

After weighing the medical and lay evidence of record, the Board finds no basis for referral of the case for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) prior to November 17, 2009.  The Veteran has more than a high school education, and as noted above, an examiner felt that he was employable as recently as January 2009.  

						(CONTINUED ON NEXT PAGE)

ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 70 percent rating, but not higher, for affective disorder, is granted from November 17, 2009.  

Subject to the laws and regulations governing payment of monetary benefits, a TDIU is granted from November 17, 2009.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


